                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BILLY KAY APPEL,

                        Plaintiff,

        v.                                                      Case No. 18-C-1433

ANDREW M. SAUL,
Commissioner of Social Security,

                        Defendant.


                                     DECISION AND ORDER


        Plaintiff Billy Appel filed this action for judicial review of a decision by the Commissioner

of Social Security denying her applications for a period of disability and disability insurance benefits

and supplemental security income under Titles II and XVI of the Social Security Act. Appel

contends that the administrative law judge’s (ALJ) decision is flawed and requires remand for two

reasons: (1) the ALJ failed to appropriately consider the findings of the state agency psychological

consultant’s opinions regarding Appel’s mental impairments and (2) the ALJ improperly interpreted

evidence in the medical record without the benefit of an expert opinion. For the reasons that follow,

the Commissioner’s decision will be reversed and remanded.

                                          BACKGROUND

        In April 2014, Appel filed her applications, alleging an onset date of December 20, 2013.

R. 47. Appel listed depression, anxiety, mood disorder, tumor in back, idiopathic thrombocytopenic

purpura, hypokalemia, hypocalcemia, and memory problems as the conditions that limited her

ability to work. R. 412. After her applications were denied initially and on reconsideration, Appel
requested a hearing before an ALJ. On December 6, 2017, ALJ Jeffry Gauthier conducted a video

hearing where Appel, who was represented by counsel, and a vocational expert (VE) testified.

R. 65–104.

        At the time of the hearing, Appel, who is 5'3", was 58 years old and weighed 120 pounds.

R. 69–70. Appel testified that she completed high school and that she currently lives with her

boyfriend. R. 70, 73. Aside from income from her boyfriend’s job, Appel stated that she did not

have a source of income and that she receives foodshare and healthcare through Badgercare.

R. 71–72.

        Regarding her physical impairments, Appel testified that she has back pain and desmoid

tumors that are 1 to 2 inches in size located near her spine right about where her shoulder blades

start. R. 77–80. Appel had surgery to remove a tumor, as well as part of the surrounding muscle,

but stated that another tumor has since grown back in its place and that surgery for that tumor will

be considered once it reaches an appropriate size. Id. Appel stated she takes hydrocodone for the

pain and that it is effective at reducing the pain by about 50%. R. 77, 79. Appel also testified her

degenerative vertebrae cause neck spasms that occur six times a day lasting around a minute for

which she takes muscle relaxers. R. 81–82. Appel further stated that she takes medication for her

osteoporosis—which causes her aches, prevents her from standing straight, and causes her lower

back pain—to prevent it from getting worse. R. 82–83. Lastly, Appel testified that she has arthritis

in her neck, back, and both hands, and that she has carpal tunnel which inhibits her ability to hold

onto things and causes severe pain. R. 83–85. Appel stated she had surgery to treat her carpal

tunnel but that it was unsuccessful. R. 84–85.

        As a result of her physical conditions, Appel testified she cannot stand or sit for more than

15 to 20 minutes at a time and that she has difficulties lifting anything heavier than a gallon of milk.

                                                   2
R. 80. Appel stated that, in general, she experiences more pain as the day continues and that she

has more bad days than good. R. 91.

       Regarding her mental impairments, Appel testified she has anxiety and depression but that

it does not inhibit her ability to work so long as she stays on her medication. R. 86. She also

testified that she has short term memory problems that result in her forgetting to fill out forms and

where she places things, and that she has difficulties concentrating and focusing when reading.

R. 94. Appel stated she experiences some side effects from the medications that she takes; the

medications make her tired and light headed for a couple of minutes and she feels nauseous for a

few hours. R. 91–93.

       Regarding her daily activities, Appel testified that she is able to brush her teeth and take a

shower without issue, goes on fifteen-minute walks up and down the street or out with her dog, and

watches television and goes on the internet throughout the day. R. 87–88. Appel also stated that

she draws and reads three to four times a week. R. 90. Appel has a driver’s license but stated that

she does not drive after she takes her medication. R. 92.

       In an eight-page decision dated February 21, 2018, the ALJ determined that Appel is not

disabled. R. 47–54. The ALJ’s decision followed the five-step sequential process for determining

disability prescribed by the Social Security Administration (SSA). R. 48–49. At step one, the ALJ

concluded that Appel has not engaged in substantial gainful activity since her December 20, 2013

alleged onset date and that she met the insured status requirements through December 31, 2018.

R. 49. At step two, the ALJ concluded that Appel has the following severe impairments: recurrent

desmoid tumor of the back, degenerative disc disease, osteoporosis, and bilateral carpal tunnel

syndrome. Id. The ALJ held that Appel’s medically determinable mental impairments of anxiety


                                                 3
and depression were not severe because they did not cause more than minimal limitation in her

ability to perform basic mental work activities. R. 50. At step three, the ALJ concluded Appel did

not have an impairment or combination of impairments that met or medically equaled the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 50–51.

       Next, the ALJ assessed Appel’s residual functional capacity (RFC) and found that she can

perform light work as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b) subject to the following

limitations:

       She can never climb ladders, ropes, or scaffolds. She can frequently stoop. The
       claimant can frequently reach overhead bilaterally and can frequently handle and
       finger bilaterally. She can never work at unprotected heights or around moving
       mechanical parts. The claimant cannot have exposure to concentrated amounts of
       dust, odors, fumes and/or pulmonary irritants.

R. 51. At step four, the ALJ concluded, based on the testimony of the VE, that Appel is capable of

performing her past relevant work as a customer service clerk. R. 53. Accordingly, the ALJ found

that Appel is not disabled. R. 54. The Appeals Council denied Appel’s request for review, making

the ALJ’s decision the final decision of the Commissioner.

                                     LEGAL STANDARD

       Judicial review of the decisions of administrative agencies is intended to be deferential.

Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies that the

“findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). The Supreme Court recently reaffirmed that

“[u]nder the substantial-evidence standard, a court looks to an existing administrative record and

asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.”

Beistek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305


                                                4
U.S. 197, 229 (1938)). “The phrase ‘substantial evidence,’” the Court explained, “is a ‘term of art’

used throughout administrative law to describe how courts are to review agency factfinding.” Id.

“And whatever the meaning of ‘substantial’ in other contexts,” the Court noted, “the threshold for

such evidentiary sufficiency is not high.” Id. Substantial evidence is “‘more than a mere

scintilla.’ . . . It means—and means only—‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison, 305 U.S. at 229).

       Although a decision denying benefits need not discuss every piece of evidence, remand is

appropriate when an ALJ fails to provide adequate support for the conclusions drawn. Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). Given this

standard, and because a reviewing court may not substitute its judgment for that of the ALJ,

“challenges to the sufficiency of the evidence rarely succeed.” Schmidt v. Barnhart, 395 F.3d 737,

744 (7th Cir. 2005).

       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                           ANALYSIS

A.     State Agency Psychological Consultant Opinions

       Appel contends that the ALJ erred in his assessment of the state agency psychological

consultants’ opinions. In particular, Appel asserts that the ALJ disregarded the findings of the two


                                                 5
state agency psychological consultants and that his finding that she only has mild limitations in

concentration, persistence, and pace (CPP) is unsupported by the record. Appel also claims the ALJ

failed to address the findings when determining her RFC.

       State agency psychological consultants Dr. Roger Rattan and Dr. Thomas Yared both found

that Appel has moderate limitations in her ability to understand and remember detailed instructions;

the ability to carry out detailed instructions; the ability to maintain attention and concentration for

extended periods; and the ability to complete a normal workday and workweek without interruptions

from psychologically-based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. R. 121–22, 146. Both wrote in the narrative portion of their

reports that Appel is able to understand, remember, and carry out simple instructions and get along

with coworkers and supervisors adequately, and that, although she has “some problems with

concentration and attention,” she will “perform adequately in a routine manner.” R. 122, 147.

       At the administrative hearing, the ALJ asked Appel to discuss her medical conditions,

starting first with the condition she believes is most disabling, followed by the second most

disabling, and continuing in that manner until all of her medical conditions that she believes cause

her to be disabled have been addressed. R. 77. After discussing the physical conditions that she

believes cause her to be disabled, the ALJ and Appel discussed her mental restrictions—the final

conditions she identified at the hearing:

       ALJ:            So are there any other medical conditions that you have, that you
                       believe make you disabled and unable to work?

       Appel:          No. I think we’ve got it. I do take anxiety and depression
                       medication but I don’t feel that that’s a big issue.




                                                  6
         ALJ:           Okay. So you don’t believe that those seem to limit your ability to
                        work.

         Appel:         No, not so much as long as I stay on my medication.

R. 86.

         At Steps 2 and 3 of his decision, the ALJ found, based on Appel’s testimony, that she had

only mild limitations in the four areas of mental functioning, despite the findings of the state agency

psychological consultants that she has moderate limitations in CPP. The ALJ explained,

         The claimant testified that her mental impairments do not cause any significant
         limitations, which is consistent with the medical record’s documentation of minimal
         treatment. The State agency psychological consultants found the claimant has
         moderate limitations in her ability to maintain concentration, persistence, or
         pace . . . , but the undersigned concludes that the claimant’s testimony indicates she
         has no more than mild limitation in any area of mental functioning.

R. 50. The ALJ did not address or discuss either state agency consultant’s opinion when he

determined Appel’s RFC in his decision. See R. 51–53.

         Although the ALJ did not expressly assign weights to the opinions of the state agency

psychological consultants, the ALJ provided an adequate explanation as to why he concluded that

Appel did not have more than a mild limitation in any area of mental functioning. An ALJ must

only “‘minimally articulate his or her justification for rejecting or accepting specific evidence of a

disability.’” Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008) (quoting Rice v. Barnhart, 384

F.3d 363, 371 (7th Cir. 2004)). Here, the ALJ articulated the reason he did not agree with the

findings of the state agency psychologists—Appel’s own testimony at the hearing. When asked

about whether her anxiety and depression limit her ability to work Appel stated, “No, not so much

as long as I stay on my medication.” R. 86. Since Appel admitted that her mental conditions do not

limit her ability to work, there is not a need for the ALJ to consider any limitations related to those


                                                   7
conditions in the RFC. Although the ALJ did not assign a specific weight to the opinions of the

state agency psychological consultants, the ALJ complied with the intention of Social Security

Ruling (SSR) 96-6p, which is to ensure that an ALJ “consider and evaluate any assessment of the

individual’s RFC.” 1996 WL 374180, at *4. Consequently, the ALJ did not err in not affording

weights to the state agency psychological consultants’ opinions.

B.     Interpretation of New Medical Evidence

       Appel also argues that the ALJ’s decision is flawed because the ALJ impermissibly “played

doctor” by interpreting certain imaging studies without obtaining an opinion of an expert. The state

agency physicians issued their opinions on August 11, 2014, and April 27, 2015. R. 121, 141. After

those opinions were issued, Appel had multiple MRIs and x-rays. A July 18, 2016 x-ray revealed

posterior spondylolisthesis of C4 upon C5, narrowing disc space, and facet degenerative changes.

It also showed no acute ossesous lesions, normal atlantoaxial relationship, and normal soft tissue.

R. 760. A November 4, 2016 MRI revealed multilevel degenerative disc disease at C4-C5, C5-C6,

and C6-C7; moderate central stenosis at C4-C5 with joint and facet hypertrophy; and moderal

central stenosis at C5-C6 without neural foraminal narrowing. R. 582–83. A March 3, 2017 EMG

showed evidence of mild to moderate bilateral median neuropathy at the wrists and no evidence of

cervical radiculopathy.    R. 999–1000.     An MRI taken that same day revealed multilevel

degenerative disc disease at C4-C5, C5-C6, and C6-C7; moderate central canal stenosis at C4-C5

with bilateral joint and facet hypertrophy; moderate central canal stenosis at C5-C6 without neural

foraminal narrowing; and no abnormal enhancing lesions. R. 1019–20. The ALJ summarized these

results and limited Appel to no more than frequent overhead reaching to account for her neck pain

and subjective complaints of accompanying radicular pain. R. 52. Appel maintains that the ALJ


                                                 8
improperly provided his own interpretation of the medical records and erred in assessing the degree

of limitation that would result from Appel’s carpal tunnel and degenerative disc disease.

        In Stage v. Colvin, the Seventh Circuit found that the ALJ erred in accepting a state agency

physician’s opinion where the physician did not have access to later medical evidence containing

“significant, new, and potentially decisive findings” that could “reasonably change the reviewing

physician’s opinion.” 812 F.3d 1121, 1125 (7th Cir. 2016); see also Moreno v. Berryhill, 882 F.3d

722, 728 (7th Cir. 2018) (“An ALJ should not rely on an outdated assessment if later evidence

containing new, significant medical diagnoses reasonably could have changed the reviewing

physician’s opinion.”); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (remanding after ALJ

failed to submit MRI to medical scrutiny). More recently, in Akin v. Berryhill, the Seventh Circuit

concluded the ALJ should not have credited the state agency physician opinions because the

physicians did not review 70 pages of medical records submitted after their assessments. 887 F.3d

314, 317 (7th Cir. 2018). The court found that the ALJ erred further by impermissibly evaluating

MRI results that had not been interpreted by a physician. Id. The court explained that

        without an expert opinion interpreting the MRI results in the record, the ALJ was not
        qualified to conclude that the MRI results were “consistent” with his assessment.
        The MRI results may corroborate Akin’s complaints, or they may lend support to the
        ALJ’s original interpretation, but either way the ALJ was not qualified to make his
        own determination without the benefit of an expert opinion.

Id. at 317–18 (internal citations omitted). The court therefore remanded the case to the Agency.

Id. at 318.

        The court recognizes the difficulties the ALJ and the Agency face in ensuring a state agency

physician reviews the claimant’s medical record in its entirety before completing an assessment.

A hearing with an ALJ is scheduled after the state agency physicians reach an opinion on the


                                                 9
claimant’s limitations and after the claimant’s application is denied initially and upon

reconsideration. In most cases, the claimant continues to receive treatment up to, and even after,

the date of the administrative hearing. If the rule were that all new records required further review

by the state agency consultants, the ALJ would be required to obtain supplemental opinions in every

case, which would be impractical. In light of the law in this circuit, however, the court concludes

that the ALJ erred in relying on the state agency physicians’ outdated assessments. Much like the

ALJ in Akin, the ALJ here improperly credited the opinions of the state agency physicians that did

not review the results of the imaging studies related to her degenerative disc disease and carpal

tunnel syndrome that later became part of the record. By failing to seek an updated medical opinion,

the ALJ impermissibly “played doctor” by interpreting the more recent medical records, which

contained new developments that could have reasonably changed the state agency consultants’

opinions and required greater restrictions in Appel’s RFC. Accordingly, the ALJ’s failure to obtain

an updated medical opinion in light of the new medical evidence constitutes reversible error.

                                         CONCLUSION

       For the foregoing reasons, the decision of the Commissioner is REVERSED and

REMANDED to the SSA pursuant to 42 U.S.C. § 405(g) (sentence four) for further proceedings

consistent herewith. The Clerk is directed to enter judgment forthwith.

       SO ORDERED this 18th day of September, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                 10
